     Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 1 of 9 PageID# 209




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

UNITED STATES OF AMERICA,

v.                                                   Criminal Action No. 3:15cr56

ANTON DEVONTA BOOTH,

                       Defendant.

                                  MEMORANDUM OPINION

         This matter comes before the Court on Defendant Anton Devonta Booth’s Motion for

Compassionate Release pursuant to Section 603(b) of the First Step Act (the “Motion”). (ECF

No. 37.) The United States responded in opposition, (the “Opposition”). (ECF No. 39.) Booth

did not reply and the time to do so has expired. The matter is ripe for disposition. The Court

dispenses with oral argument because the materials before it adequately present the facts and

legal contentions, and argument would not aid the decisional process. For the reasons that

follow, the Court will deny the Motion.

                                          I. Background

         On April 28, 2016, Booth pled guilty pursuant to a written plea agreement to “possession

of a firearm by a previously convicted felon in violation of Title 18, United States Code, Section

922(g)(1).” (Plea Agreement 1, ECF No. 15.) The Plea Agreement and the Statement of Facts

describe the conduct underlying Booth’s offense. On January 20, 2015, a rifle was stolen from

“D.C.’s” pickup truck in Henrico, Virginia, around 2:00 a.m. (Statement of Facts ¶ 1, ECF

No. 16.) On a later date, agents interviewed “O.B.J.,” who told the officers he had seen Booth in

possession of a rifle like the one reported stolen. (Id. ¶ 2.) Knowing that Booth was a convicted

felon, O.B.J. had taken the rifle from Booth. (Id.) On March 25, 2015, O.B.J. turned the gun
  Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 2 of 9 PageID# 210




over to law enforcement, who determined that it was the firearm stolen from D.C. in January.

(Id. ¶ 3.) At all relevant times, Booth “had reason to know” that the rifle was stolen. (Id. ¶ 4.)

       Pursuant to the Sentencing Guidelines, Booth’s offense level of 13 and criminal history

category IV suggested a sentence between 24 and 30 months’ imprisonment and at least one year

of supervised release. (Presentence Report “PSR” ¶¶ 67–68; ECF No. 32.) In 2016, prior to

sentencing, the Presentence Report provided information on Booth’s physical condition,

recognizing that he suffered from “asthma as a child, but has since outgrown it.” (PSR ¶ 52.)

       On July 28, 2016, this Court sentenced Booth to twenty-seven months’ imprisonment,

with fifteen months to be served concurrently and twelve months served consecutively to the

state sentence Booth was serving, and three years of supervised release. (J. 2, ECF No. 25.)

Booth is currently housed at Danbury FCI. 1 The Bureau of Prisons (“BOP”) states that Booth

will be released on March 8, 2021. See Bureau of Prisons, Fed. Inmate Locator,

https://www.bop.gov/inmateloc/.

       On June 17, 2020, Booth filed a pro se Motion for Compassionate Release. 2 (ECF

No. 30.) In the Motion, Booth describes the health challenges his family faces. (Id.) Counsel

also filed a Motion for Compassionate Release on Booth’s behalf. (Mot., ECF No. 37.) Counsel

avers that Booth, currently twenty-eight-years old, “does not suffer from underlying conditions

recognized by the [Centers for Disease Control and Prevention] as increasing the risk of severe




       1
        The Bureau of Prisons currently reports eighty-six COVID-19 cases at Danbury FCI.
See Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/.
       2
         When Booth filed his pro se Motion for Compassionate Release, he was not yet in BOP
custody, though his federal sentence started running concurrently to his state sentence on April
10, 2019. (Probation Recommendation 1, ECF No. 38.) As a result, Booth did not have the
opportunity to request compassionate release from the BOP. Booth has since been transferred to
Danbury FCI and the Court now considers his request for compassionate release.
                                                 2
  Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 3 of 9 PageID# 211




illness or death from COVID-19, [but] the fact remains that COVID-19 is an extremely

dangerous and contagious virus that can even cause serious harm to otherwise young and health

individuals.” (Mot. 1–2.) The United States opposes his request for compassionate release. (See

ECF No. 39.)

       II. Legal Standard: Compassionate Release Under the First Step Act of 2018

       In 2018, Congress enacted the First Step Act to provide incarcerated individuals the

opportunity to directly petition the courts for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). 3 Prior to the First Step Act in 2018, the BOP had the sole authority to petition

the court for sentence modifications on compassionate release grounds. Coleman v. United

States, No. 4:17-cr-69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020). Following enactment

of the First Step Act, criminal defendants may petition courts on their own initiative to modify

their sentences if “extraordinary and compelling reasons warrant such a reduction.” Id. (quoting

18 U.S.C. § 3582(c)(1)(A)(i)). Before granting a reduction, courts must consider the factors set

forth in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A), and evidence of rehabilitation and



       3
           Section 3582(c)(1)(A) states:

       The court may not modify a term of imprisonment once it has been imposed except that—
       (1) in any case—(A) the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent they are applicable, if it finds that—

                        (i) extraordinary and compelling reasons warrant such a reduction . . . and
                        that such a reduction is consistent with applicable policy statements issued
                        by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).
                                                 3
  Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 4 of 9 PageID# 212




other post-conviction conduct. See United States v. Martin, 916 F.3d 389, 397–98 (4th Cir.

2019) (requiring consideration of post-conviction evidence and statutory sentencing factors in

the context of a sentence reduction sought pursuant to § 3582(c)(2)).

       A.      Exhaustion of Administrative Remedies

       Although the Court generally cannot “modify a term of imprisonment once it has been

imposed,” the defendant may bring a motion to modify his or her sentence “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

“Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or

her administrative remedies prior to bringing a motion before the district court.” Casey v. United

States, No. 4:18-cr-4, 2020 WL 2297184, at *1 (E.D. Va. May 6, 2020).

       The court may waive the exhaustion requirement, however, in certain circumstances.

United States v. Jones, No. 3:11-cr-249, ECF No. 47, at *2–3 (E.D. Va. Apr. 3, 2020) (Lauck, J.)

Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[,]”

“‘exhaustion via the agency review process would result in inadequate relief[,]’ or ‘pursuit of

agency review would subject the petitioner to undue prejudice.’” United States v. Robinson, No.

3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.

United States, No. 2:09-cr-109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

       Throughout the country, courts have found the coronavirus pandemic, combined with a

vulnerable defendant with underlying health conditions, implicates all three exceptions justifying

a waiver of the exhaustion requirement. See United States v. Zukerman, 451 F. Supp. 3d 329,

332–33 (S.D.N.Y. 2020) (holding that defendant’s elderly age and serious health conditions



                                                 4
  Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 5 of 9 PageID# 213




warrant a waiver of exhaustion requirements because of the ongoing risk of infection while

incarcerated); United States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. 2020) (waiving the

exhaustion requirement because exhaustion would be futile as defendant would not see thirty

days lapse before his release date).

       B.       Courts Must Find Extraordinary and Compelling Reasons Justifying
                Compassionate Release______________________________________

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify

terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

The United States Sentencing Commission further defines “extraordinary and compelling

reasons.” 4 U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15-cr-00073, ECF

No. 109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive

categories of extraordinary and compelling reasons that allow for a sentence to be modified: the

petitioner’s medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13,

n.1 (A)–(D). 5 However, a petitioner’s rehabilitation alone does not provide sufficient grounds to

warrant a sentence modification. 28 U.S.C. § 994(t).


       4
          The United States Court of Appeals for the Fourth Circuit recently explained in an
unpublished decision that “[t]he Sentencing Commission’s policy statements . . . control the
disposition of [compassionate release motions], and not the BOP program statements, based on
Congress’ statutory directives.” United States v. Taylor, No. 20-6575, 2020 WL 5412762, at *1
(4th Cir. Sept. 9, 2020) (citing 18 U.S.C. § 3582(c)(1)(A); 28 U.S.C. § 994(t)).
       5
           The United States Sentencing Guideline § 1B1.13 provides that:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
       § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—
               (1) (A) extraordinary and compelling reasons warrant the reduction; or
                                                5
  Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 6 of 9 PageID# 214




       As a result of the coronavirus outbreak, “courts have found extraordinary and compelling

reasons for compassionate release when an inmate shows both a particularized susceptibility to

the disease and a particularized risk of contracting the disease at his prison facility.” United

States v. Feiling, No. 3:19-cr-112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citing

United States v. Dungee, No. 7:15-cr-0005, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020);

United States v. Edwards, 6:17-cr-0003, 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020)).

Several courts have held that “the fear of contracting a communicable disease” alone cannot be

considered an “extraordinary and compelling reason” to justify a sentence modification. Id.

(citing United States v. Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *4 (M.D. La. Apr. 1,

2020) (internal quotation marks and emphasis omitted)).

       C.      Courts Must Weigh the Statutory Sentencing Factors Before Granting
               Compassionate Release

       Even after finding a sufficient “extraordinary and compelling reason” for compassionate

release, the Court must then consider the § 3553(a) factors and any relevant postconviction

conduct before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A). The Court must

weigh factors including “the nature and circumstances of the offense and the history and

characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The Court also must consider “the

need for the sentence imposed to promote respect for the law . . . ; to afford adequate deterrence

to criminal conduct; . . . [and] to protect the public from further crimes of the defendant.”



       (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30 years in
       prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or
       offenses for which the defendant is imprisoned;
       (2) the defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and
               (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.
                                                  6
  Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 7 of 9 PageID# 215




18 U.S.C. § 3553(a)(2). The statutory sentencing factors direct the Court to consider the kinds of

sentences available and the sentencing range established for the offense. 18 U.S.C. § 3553(a)(4).

       The Guidelines policy statement concerning compassionate release further instructs

Courts to consider the 18 U.S.C. § 3142(g) factors. U.S.S.G. § 1B1.13. These include “the

nature and circumstances of the offense charged . . . ; the history and characteristics of the person

. . . ; [and,] the nature and seriousness of the danger to any person or the community that would

be posed by the person’s release.” 18 U.S.C. § 3142(g).

                                           III. Analysis

       After due consideration, the Court will deny the Motion. The Court first determines that

Booth has not sufficiently exhausted his administrative remedies, given that he did not enter

federal custody until after his Motion became ripe. The record gives no indication that the BOP

has had the opportunity to consider his request, and Counsel for Booth did not rebut the United

States’ argument that Booth “petitions this Court for relief without demonstrating a sufficient

attempt at exhaustion.” (Opp’n 19, ECF No. 39.) Booth therefore did not “fully exhaust[] all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

[Booth’s] behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” See 18 U.S.C. § 3582(c)(1)(A).

       In any event, the Court finds that Booth does not establish extraordinary and compelling

reasons sufficient to justify compassionate release. In his pro se Motion, Booth asserts that

while in prison he has “reformed [himself] mentally and found [himself] spiritually.” (ECF

No. 30.) While Booth describes the health challenges his family faces, he does not indicate that

he has any health conditions that make him eligible for compassionate release consideration,

(Mot. 1–2), nor did he attach any state or federal medical records to his Motion.



                                                 7
  Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 8 of 9 PageID# 216




       Finally, the Court considers the statutory sentencing factors and the Guidelines policy

statement. After reviewing the relevant statutory sentencing factors and the policy statement, the

Court finds additional grounds on which to deny the Motion. Pursuant to U.S.S.G. § 1B1.13, the

Court must consider whether extraordinary and compelling reasons warrant the reduction,

whether the defendant is a danger to the safety of any other person or to the community as

provided in § 3142(g), and whether the reduction is consistent with the policy statement. Upon

review, Booth’s criminal history and underlying conviction demonstrate that he presents a threat

to the public due to his disregard for the law and that conditions of release will not assure the

safety of the community.

       As to his underlying conviction, Booth possessed a Tika T3 Lite rifle with scope that had

been stolen from a Chevy Silverado. Those are dangerous circumstances. Looking to the

§ 3142(g) factors, Booth’s repeated offenses reflect that he presents a danger both to himself and

the community. At the time Booth committed the underlying offense, he was twenty-four-years

old and had several prior convictions for larceny with intent to sell and grand larceny. (PSR

¶¶ 30–34.) The nature and circumstances of Booth’s offense weigh against granting him

compassionate release.

       Turning to the § 3553(a) factors, Booth’s criminal history suggests that the Court should

consider public safety and whether his sentence promotes respect for the law. At this juncture,

the record does not support granting compassionate release. Specifically, Booth does not address

whether, in his four years of incarceration, he has engaged in post-offense rehabilitation or




                                                  8
  Case 3:15-cr-00056-MHL Document 40 Filed 10/29/20 Page 9 of 9 PageID# 217




completed educational classes in state or federal prison. 6 In sum, the Court concludes that the

record before it does not justify Booth’s early release from federal imprisonment.

                                         IV. Conclusion

       For the reasons explained above, the Court will deny the Motion. (ECF No. 37.) The

Court will also deny Booth’s pro se Motion for Compassionate Release. (ECF No. 30.)

                                                                                 /s/
                                                                                 //ss/
                                                                      M.. Hannah
                                                                      M     Han anna nah L Lauck
                                                                                               auck
                                                              United
                                                              Un
                                                              Unit
                                                                 iteed
                                                                     dSStates
                                                                         ttaattees Di
                                                                          tat        District
                                                                                     D ist
                                                                                        sttri  ct JJudge
                                                                                           rriict   u ge
                                                                                                    ud g
Date: October 29, 2020
Richmond, Virginia




       6
         In United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019), the Fourth Circuit vacated
and remanded the District Court’s denial of both defendants’ motions to reduce sentence because
the District Court failed to address any new mitigating evidence when denying the motions. 916
F.3d 397–98. The Fourth Circuit explained that if an individual is eligible for a sentence
reduction, the District Court must give weight to the person’s “past transgressions” as well as
“the multitude of redemptive measures that [the person] has taken.” See id. at 397. Booth makes
no such arguments as to rehabilitation here.
                                                 9
